


Exhibit 10.23


Cenveo Corporation
One Canterbury Green
201 Broad Street, 6th Floor
Stamford, CT 06901
(203) 595-3000
Fax (203) 595-3074


February 27, 2012




Dear Ian:
This letter agreement (the “Agreement”) governs certain terms of your employment
by Cenveo Corporation (the “Company”) and the terms under which your employment
with the Company may be terminated. You and the Company hereby acknowledge that
your employment with the Company constitutes “at-will” employment and that
either party may terminate your employment at any time, upon written notice of
termination, subject to and in accordance with the provisions of this Agreement.
1.    Termination of Employment.
(a)     If the Company terminates your employment without Cause (i) the Company
will pay you, in lieu of any other severance benefit that would otherwise be
payable to you, a severance pay benefit equal to twelve (12) months (the
“Severance Period”) of your regular base salary in effect on your date of
termination, to be paid in accordance with the normal payroll practices of the
Company.
(b)     If your employment is terminated for any other reason, including by
reason of your death or disability, or if you voluntarily terminate your
employment, you will be entitled to receive only your base salary through the
date of such termination (to the extent not previously paid) plus all other
amounts (other than any severance benefits) you are entitled to under the terms
of the Company’s benefit plans, programs, and policies through the date of your
termination.
(c)     Except as specifically provided in this Section 1, you will not be
entitled to any other compensation, severance or other benefits from the Company
upon the termination of your employment for any reason.
(d)    Notwithstanding anything contained herein to the contrary, in the event
of a Change in Control, the Company will pay you, in lieu of any other severance
benefit that would otherwise be payable to you, a severance benefit equal to one
(1) year of your Annualized Total Compensation in effect on the date of the
Change of Control, to be paid in accordance with the normal payroll practices of
the Company. For purposes herein, the term “Annualized Total Compensation” shall
mean your base salary and target bonus opportunity (as if all targets and
objectives were met) and all other benefits (as described below) in effect
immediately before the Change of Control event.




--------------------------------------------------------------------------------




(e) Notwithstanding anything contained herein to the contrary, in the event of a
Change in Control while you are still employed by the Company or an affiliate,
you will immediately vest in all outstanding stock options or other equity
grants issued to you as of the date of such Change in Control and you shall be
given reasonable notice of Change of Control and shall have a period of at least
twenty (20) days after such notice to exercise such options.
(f) If you elect medical or dental coverage under the Company’s group medical or
dental plans, the Company will also pay or reimburse you, if paid by you,
promptly upon your request, an amount equal to the premium for COBRA Coverage
(for yourself and your dependents) during a period not to exceed twelve (12)
months of such COBRA Coverage or such shorter period to which you or your
dependents are entitled pursuant to COBRA following the Change of Control.
(g) Effective as of March 1, 2012 and continuing throughout your employment with
the Company, You shall be eligible for a monthly car allowance in the amount of
$650.00 per month which payment shall be made to You in accordance with the
normal payroll practices of the Company.
(h)    In the event the Company terminates Your employment without Cause, the
Company shall continue to pay you the monthly rental amount for Your lease of
that certain premises located at 2 Bala Plaza, Suite 300, Bala Cynwyd, PA 19004
for the balance of the term of the then current Lease Agreement with American
Executive Centers, or its successors or assigns. Such reimbursement payment
shall be made to you in accordance with normal payroll practices of the Company.
2.    Delivery of Release. As a condition to the obligation of the Company to
make the payments provided for in this Agreement and otherwise perform its
obligations hereunder to you upon termination of your employment (other than due
to your death), you or your legal representatives must deliver to the Company a
general unconditional release in favor of the Company in form and substance
satisfactory to the Company, and the time for revocation of such release must
have expired without revocation by you.
3.    Non-Solicitation and Non-Competition.
(a) You agree that at all times both during your employment and for Nine (9)
months thereafter you will not, directly or indirectly, (i) solicit or hire, or
assist others in the solicitation or hiring of, any of the employees of the
Company or any of its subsidiaries; (ii) solicit, contact, provide information
to or otherwise interfere in any respect with the business relationships of the
Company or any of its subsidiaries with any of their customers or suppliers or
(iii) make any statements, comments, or communications that are reasonably
likely to be considered to be disparaging, derogatory or detrimental to the good
name or business reputation of the Company .
(b) You also agree that during your employment and for a period of Nine (9)
Months following termination, you will not, directly or indirectly, carry on,
engage in, or otherwise provide services to, any business that competes anywhere
in the United States with the Company.
4.    Entire Agreement. This Agreement (including, without limitation, Annex A)
constitutes the entire agreement and understanding between you and the Company
with respect




--------------------------------------------------------------------------------




to the subject matter hereof, and may not be amended or modified except by
subsequent written agreement executed by both parties hereto.
5.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, and all of which together will
constitute one and the same Agreement.
If the foregoing terms and conditions are acceptable and agreed to by you,
please sign the line provided below to signify such acceptance and agreement and
return the executed copy.








CENVEO CORPORATION
 
 
 
By:
/s/ Robert G. Burton, Jr.
 
Robert G. Burton, Jr.
 
Title: President





Accepted and Agreed this
27th day of February, 2012


/s/ Ian Scheinmann
Ian Scheinmann









